Citation Nr: 0924364	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  06-14 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of right medial collateral ligament tear with 
degenerative joint disease, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to May 
1986.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Winston-Salem, North Carolina 
(RO).


FINDING OF FACT

The veteran's postoperative residuals of right medial 
collateral ligament tear are manifested by flexion of the 
right leg to 80 degrees, extension of the right leg to 5 
degrees, no objectively documented instability, and no 
evidence of additional limitation of motion after repetition 
or other functional loss.


CONCLUSION OF LAW

The criteria for an increased evaluation for postoperative 
residuals of right medial collateral ligament tear are not 
met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003-5260 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for an increased 
evaluation, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  A letter 
dated in March 2004 satisfied the duty to notify provisions; 
another letter was sent in December 2007.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the veteran was 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating in letters dated 
in March 2006 and the December 2007 letter noted above.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was not provided written notice of the precise 
provisions of Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the purpose of such notice is to inform 
that veteran that to substantiate a claim, he must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect of that worsening on his employment and daily life.  
In this regard, letters from the RO dated in March 2006 and 
December 2007 directed the veteran to provide VA with 
statements from his employers on how his right knee disorder 
affected his ability to work.  Moreover, the veteran availed 
himself of VA's vocational rehabilitation program in 2005; by 
doing so, a reasonable person would have known, and the 
record reflects that the veteran did know, to provide VA with 
information regarding how his right knee disorder affected 
his ability to competently perform his previous employment 
position.  Finally, and most importantly, the veteran has 
provided a wealth of statements with respect to the impact of 
his right knee disorder on his employment and daily life, to 
include during a May 2003 VA outpatient visit, at the June 
2004, December 2004, November 2005, and September 2008 VA 
joints examinations, and during his August 2007 hearing 
before the Board.  For these reasons, the Board finds that 
the veteran has not been prejudiced by any lack of written 
notice of the precise provisions of Vasquez-Flores, such that 
appellate adjudication may proceed.  

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA joints examinations in June 
2003, June 2004, December 2004, November 2005, and September 
2008.  38 C.F.R. § 3.159(c) (4).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); ____ S. 
Ct. ____, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-
1209).  

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
VA has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's service-connected postoperative residuals of 
right medial collateral ligament tear with degenerative joint 
disease are evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003-5260.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260.  The Code of 
Federal Regulations provides that if a rating is determined 
on the basis of residual conditions, the number appropriate 
to the residual condition will be added, preceded by a 
hyphen.  38 C.F.R. § 4.27 (2008).  Accordingly, the 
diagnostic codes under which the veteran's postoperative 
residuals of right medial collateral ligament tear with 
degenerative joint disease are evaluated is intended to 
indicate that the limitation of flexion of the right leg 
resulted from the veteran's right knee degenerative 
arthritis.  Id.

Under Diagnostic Code 5260, 10, 20, and 30 percent 
evaluations are assigned when flexion of the leg is limited 
to 45 degrees, 30 degrees, and 15 degrees, respectively.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, a 10 percent 
evaluation will be assigned with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, and a 20 percent evaluation will be assigned 
with x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

In this case, the evidence of record does not support an 
increased evaluation for the veteran's postoperative 
residuals of right medial collateral ligament tear with 
degenerative joint disease.  Over the course of the appeal 
period, range of motion testing showed that flexion of the 
right leg ranged from 80 degrees at the December 2004 VA 
joints examination, to 130 degrees at the June 2003 and 
September 2008 VA joints examinations.  At no time, 
therefore, was the veteran's right leg flexion limited to 45 
degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
However, the vast majority of these outpatient visits and VA 
joints examinations noted that the veteran's right knee had 
painful motion.  Accordingly, while an evaluation of 10 
percent is warranted under Diagnostic Code 5003 for objective 
evidence of degenerative changes with painful motion, as 
shown on a May 2004 VA multiresonant imaging test, an 
evaluation greater than 10 percent for limitation of flexion 
of the right leg is not warranted under Diagnostic Code 5260.

Other potentially applicable diagnostic codes have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  An evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 5261, for limitation of 
extension of the right leg, as extension was not limited to 
15 degrees at any point during the appeal period.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2008).  The June 2003, June 
2004, December 2004, November 2005, and September 2008 VA 
joints examination reports each show extension to 0 degrees, 
and although an October 2004 VA outpatient treatment record 
revealed that extension of the right leg was to 5 degrees, 
this would merit only a noncompensable evaluation under 
Diagnostic Code 5261.  Thus, neither an increased evaluation 
nor a separate evaluation is for assignment.  See id.; see 
also VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 
2004).  Additionally, each of the VA joints examination 
reports noted above indicated that there was no evidence of 
anklyosis of the right knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2008).  Similarly, there is no evidence 
during the appeal period of dislocation or removal of 
semilunar cartilage, impairment of the tibia or fibula, or 
genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5258, 5259, 5262, 5263 (2008).  

Right knee instability or subluxation are also not shown by 
the objective evidence of record.  The veteran reported 
subjective instability and giving way during January 2004 and 
December 2004 VA outpatient visits, and the June 2004, 
December 2004, March 2005, and September 2008 VA joints 
examinations.  However, such instability and subluxation 
could not be objectively recreated on physical examination at 
those times, at a November 2003 VA outpatient visit, or 
during the November 2005 VA joints examination.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Moreover, because there was no 
objectively demonstrated instability of the right knee, a 
separate evaluation is not warranted for both arthritis and 
instability of the knee.  See VAOPGCPREC 23-97; 62 Fed. Reg. 
63604 (1997) (arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating is based upon additional 
disability).  Accordingly, an evaluation in excess of 10 
percent is not warranted under alternative diagnostic codes.

During the November 2005 VA examination, the VA examiner 
indicated that the veteran had a 6.5-inch long, pale scar on 
his right knee, which had loss of subcutaneous tissue.  On 
this basis, entitlement to a separate evaluation for that 
scar has been considered, but one is not warranted.  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994) (holding that separate 
evaluations are warranted where the symptomatology under 
various diagnostic codes is not duplicative or overlapping).  
The veteran's scar is not located on the head, face, or neck, 
and there is no evidence that it causes limitation of 
function of the right knee or leg.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7805 (2008).  It is not superficial, 
as it involves underlying soft tissue damage.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7802, Note (2) (2008); see also 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2008).  
Although Diagnostic Code 7801 provides for an evaluation for 
"deep" scars, defined as one associated with underlying 
soft tissue damage, the veteran's scar was measured as 6.5 
inches long by less than 1 inch wide.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2008).  Because it follows that the 
scar has an area of 6 square inches or less, the criteria for 
the minimum compensable evaluation are not met, and separate 
evaluation for the veteran's right knee scar is not 
warranted.  

The evidence of record also does not reflect that the 
veteran's postoperative residuals of right medial collateral 
ligament tear with degenerative joint disease result in a 
level of functional loss meriting an evaluation greater than 
10 percent.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995); 38 C.F.R. §§ 4.40, 4.45 (2008).  During the December 
2004 VA joints examination, it was noted that on objective 
range of motion testing, right knee flexion was reduced from 
80 degrees to 60 degrees after repetitive motion due to pain; 
during the November 2005 VA joints examination, right knee 
flexion was reduced from 94 degrees to 90 degrees after 
repetitive motion.  However, while there was additional 
limitation of motion after repetition on both of these 
occasions, it was not limited to 30 degrees or less, the 
extent required to warrant an evaluation greater than 10 
percent under Diagnostic Code 5260.  Additionally, while the 
June 2003, June 2004, and September 2008 VA examiners noted 
that the veteran had painful motion of the right knee, they 
stated that the range of motion was not additionally limited 
by pain, fatigue, weakness, or lack of endurance.  
Ultimately, there is no evidence that the documented 
symptomatology constituted functional loss beyond that 
contemplated by the assigned evaluation.  See id.; see also 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Accordingly, an 
evaluation greater than 10 percent is not warranted on the 
basis of functional loss.  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.   See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disabilities with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service-
connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" § 3.321(b) (1) is 
applicable).  

The Board finds that the veteran's disability picture is not 
so unusual or exceptional in nature as to render inadequate 
the disability ratings assigned for postoperative residuals 
of right medial collateral ligament tear with degenerative 
joint disease.  The veteran's postoperative residuals of 
right medial collateral ligament tear with degenerative joint 
disease are evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003-5260, the criteria of which is found by the Board 
to specifically contemplate the veteran's level of disability 
and symptomatology.  Manifestations of the veteran's 
service-connected postoperative residuals of right medial 
collateral ligament tear with degenerative joint disease 
include limitation of flexion to 80 degrees, limitation of 
extension to 5 degrees, locking, crepitus, and painful 
motion.  When comparing this disability picture with the 
symptoms contemplated by the Schedule, the Board finds that 
the veteran's symptoms are more than adequately contemplated 
by the ratings for his service-connected postoperative 
residuals of right medial collateral ligament tear with 
degenerative joint disease.  Ratings in excess of those 
currently assigned are provided for certain manifestations of 
postoperative residuals of right medial collateral ligament 
tear with degenerative joint disease, but the medical 
evidence reflects that those manifestations are not present 
in this case.  There is no evidence of instability, 
anklyosis, or other functional loss as a result of the 
veteran's service-connected postoperative residuals of right 
medial collateral ligament tear with degenerative joint 
disease.  38 C.F.R. § 4.114, Diagnostic Code 7323.  The 
currently assigned ratings for the veteran's postoperative 
residuals of right medial collateral ligament tear with 
degenerative joint disease more than reasonably describe his 
disability level and symptomatology and, therefore, the 
currently assigned schedular evaluations are adequate and no 
referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 
66749 (1996); see also 38 C.F.R. § 4.71a.

Thus, based on the evidence of record, the Board finds that 
the veteran's disability picture cannot be characterized as 
an exceptional case, so as to render the schedular 
evaluations inadequate.  The threshold determination for a 
referral for extraschedular consideration is not met and, 
consequently, the Board finds that the veteran is not 
entitled to referral for an extraschedular rating.  Thun, 22 
Vet. App. at 115.

Because the evidence of record does not show limitation of 
flexion of the right leg less than 80 degrees, limitation of 
extension more than 5 degrees, or functional loss beyond that 
contemplated by the currently assigned evaluation, the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation at any time during the appeal 
period.  See Hart, 21 Vet. App. at 509.  As such, the benefit 
of the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased evaluation for postoperative residuals of right 
medial collateral ligament tear with degenerative joint 
disease is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


